DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Amendment filed on 07/13/2021.
Status of the Claims:
Claim(s) 1, 6, 11 and 14 has/have been amended.
Claim(s) 2, 7 and 12 has/have been canceled.
Claim(s) 16-21 has/have been newly added.
Claim(s) 1, 3-6, 8-11 and 13-21 is/are pending in this Office Action.  

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered and are persuasive in view of the amendments incorporating objected dependent claims in the independent claim including all of the limitations of any intervening claims.

	
Allowable Subject Matter
Claim(s) 1, 3-6, 8-11 and 13-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a 
adjusting a shutter speed of the photographing device based on the motion speed, the included angle, and the distance;
wherein the step of obtaining the motion speed of the robot comprises: 
calculating the motion speed of the robot based on a rotational speed of a servo of the robot through the following formula:
v = R x ω
where, v indicates the motion speed of the robot, ω indicates the angular speed of the servo of the robot, and R indicates the radius of a wheel of the robot.

Regarding claim(s) 3-5 and 16-17, claim(s) depend from independent claim 1 and is/are allowable for the same reasons stated above.

Regarding independent claim 6 and dependent claim(s) 8-10 and 18-19 claim(s) is/are drawn to the apparatus corresponding to the method of using same as claimed in claim(s) 1, 3-5 and 16-17 and is/are allowed for the same reasons used above.

Regarding independent claim 11 and dependent claim(s) 13-15 and 20-21, claim(s) is/are drawn to the robot used to execute the corresponding method in claim(s) 1, 3-5 and 16-17 and is/are allowed for the same reasons used above.
	
Applicant amended independent claims incorporating objected dependent claims in the including all of the limitations of any intervening claims as indicated in the previous Office Action.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL L GARCES-RIVERA whose telephone number is (571)270-7268.  The examiner can normally be reached on Mon-Fri 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 5712727406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANGEL L GARCES-RIVERA/               Examiner, Art Unit 2698           


/TWYLER L HASKINS/              Supervisory Patent Examiner, Art Unit 2698